Citation Nr: 1628107	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to a rating in excess of 20 percent for a right shoulder disability. 

3.  Entitlement to a rating in excess of 10 percent for a the left shoulder disability.

4.  Entitlement to an initial compensable rating for diplopia, status post strabismus surgery. 

5.  Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke


INTRODUCTION

The Veteran had active duty from July 1981 to July 2001.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In October 2013, the Board remanded the claim for additional development and adjudicative action. 

With respect to the claim of entitlement to an initial compensable disability rating for diplopia, status post strabismus surgery, the remand requests have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to a compensable rating for bilateral hearing loss, entitlement to increased ratings for right and left shoulder disabilities, and entitlement to service connection for insomnia are REMANDED to the Agency of Original Jurisdiction.


REMAND

In the October 2013 remand, the Board noted that a Goldman perimeter chart was necessary to properly rate the Veteran's claim.  38 C.F.R. § 4.78(a) (2015).  The Veteran was provided VA examinations in May 2010 and July 2014.  While information on diplopia was provided and Goldman data was provided, the statute and the remand require that the examiner provide a Goldman perimeter chart.

Entitlement to a compensable rating for bilateral hearing loss, entitlement to increased ratings for right and left shoulder disabilities, and entitlement to service connection for insomnia were denied in a December 2015 rating decision, and the Veteran submitted a notice of disagreement in February 2016.  Because the filing of a notice of disagreement initiates appellate review, the claims must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Try to locate the Goldman perimeter chart accompanying the May 2010 and July 2014 VA examinations.  Efforts to obtain the chart must continue until it is obtained or it is reasonably certain that it does not exist or that further efforts would be futile.  All search efforts much be documented in the claims file with notice to the Veteran and representative in the event that the chart cannot be located.

2.  Schedule the Veteran for a VA visual examination, to include preparation of a Goldman perimeter chart.  The examination must be performed by a licensed optometrist or ophthalmologist to determine the current severity of diplopia.  The examiner must review the claims file and should note that review in the report.  All tests deemed necessary must be accomplished, and all clinical findings reported in detail.  Specifically, the clinical findings must include a Goldman perimeter chart to identify the four major quadrants (upward, downward, left lateral, and right lateral) and the central field (20 degrees or less).  For each eye, the examiner must chart the areas of diplopia and include the plotted chart with the examination report.  The examiner should indicate whether the Veteran's diplopia is occasional or correctable with spectacles.  The Goldman perimeter chart must be included with the examination report and uploaded to the electronic claims file.

3.  Issue a statement of the case on the issues of entitlement to a compensable rating for bilateral hearing loss, entitlement to increased ratings for right and left shoulder disabilities, and entitlement to service connection for insomnia.  Notify the Veteran of his appeal rights and that he must perfect a timely appeal to receive appellate review of those issues.

4.  Then, readjudicate the claim for increased rating for diplopia.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

